Exhibit 10.5.3

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 (this “Amendment”) dated February 27, 2012 and effective as of
the Effective Date, by and among YRCW Receivables LLC (the “Borrower”) and the
financial institutions listed on the signature pages hereof, with respect to
that certain Credit Agreement dated as of July 22, 2011 by and among the
Borrower, the Servicer, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent (as amended, amended and restated, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Amendment to Credit Agreement. Upon the occurrence of the Amendment Closing
Date (as defined in Section 2 below), effective as of the Effective Date, the
Credit Agreement is hereby amended as follows:

(a) The definitions of “Dilution Ratio”, “Dilution Reserve” and “Dilutions” in
Section 1.01 of the Credit Agreement are hereby amended and restated to read in
their entirety as follows:

“Dilution Ratio” means, as of the last day of any Calculation Period with
respect to any Originator, a percentage equal to (a) the aggregate amount of
Dilutions of such Originator which occurred during such Calculation Period,
divided by (b) the aggregate amount of Receivables generated by such Originator
during such Calculation Period.

“Dilution Reserve” means, with respect to any Originator, an amount equal to the
product of (a) the Net Eligible Receivables Balance of such Originator times the
Advance Rate and (b) a percentage equal to (i) if the Dilution Percentage of
such Originator is greater than the Non-Advanced Rate, the amount by which the
Dilution Percentage exceeds the Non-Advanced Rate and (ii) if the Dilution
Percentage is equal to or less than the Non-Advanced Rate, 0%. For purposes of
this definition, (x) “Dilution Percentage” means, with respect to any
Originator, (A) 2.0 times the rolling twelve-month Dilution Ratio applicable to
such Originator, plus (B) 5.0%, and (y) “Non-Advanced Rate” means 100% minus the
Advance Rate.

“Dilutions” means, at any time with respect to any Originator, the aggregate
amount of reductions in or cancellations of the Outstanding Balances of the
Receivables of such Originator described in clauses (a)(i) and (a)(ii) of the
definition of “Deemed Collections.”

2. Conditions of Effectiveness. This Amendment shall become effective as of the
Effective Date on the date (the “Amendment Closing Date”) that each of the
following conditions precedent have been satisfied or waived:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower, the Supermajority Term A Lenders, and the
Supermajority Term B Lenders.



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received payment from the Borrower, for
the account of each Lender that has executed and delivered a counterpart
signature page to this Amendment at or prior to 5:00 p.m. (New York City time)
on February 27, 2012 (or such later time as the Administrative Agent and the
Borrower shall agree), a consent fee (the “Amendment Consent Fee”) in an amount
equal to 0.25% of the sum of (x) the aggregate outstanding principal amount of
Term B Loans and Term A Loans and (y) the unused Term A Commitment, in each
case, of such Lender as of the date hereof. The Amendment Consent Fee shall be
payable in immediately available funds and, once paid, such fee or any part
thereof shall not be refundable.

(c) The Borrower shall have paid all previously invoiced, reasonable,
out-of-pocket expenses of the Administrative Agent (including, to the extent
invoiced, reasonable attorneys’ fees and expenses) in connection with this
Amendment, in each case to the extent reimbursable under the terms of the Credit
Agreement.

3. Representations and Warranties of the Borrower. In order to induce the other
parties to enter into this Amendment:

(a) The Borrower hereby represents and warrants to the Administrative Agent and
the Lenders as follows as of the Amendment Closing Date:

(i) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and subject to general
principles of equity.

(ii) After giving effect to the terms of this Amendment, (i) no Termination
Event or Incipient Termination Event shall have occurred and be continuing and
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Transaction Document shall mean and be a reference
to the Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York, but after giving effect to federal
laws applicable to national banks.

 

2



--------------------------------------------------------------------------------

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRCW RECEIVABLES LLC, as the Borrower

By:                                                                 
                                

Name:

Title:

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

 

Name of Lender:                              
                                                                          , as a
Lender By:                             
                                                                     Name:
Title: [FOR LENDERS REQUIRING 2 SIGNATURE BLOCKS:]
By:                                                                       
                           Name: Title:

Signature Page to Amendment No. 2